DISSENTING OPINION BY
Judge PELLEGRINI.
I join with Judge Simpson’s dissenting opinion that conduct between co-workers is merely a workplace condition that does not fall within the core function exception to the essence test because a workplace condition is traditionally the subject of collective bargaining.
I write separately for two reasons. First, the majority has used this case as a vehicle to expand the “core functions” exception far beyond the limits that our Supreme Court meant it to apply. Second, due to the recent cases by our Supreme Court, I believe the area concerning what is the proper scope of review1 in grievance arbitration is no longer settled, and the question of whether the essence test is the correct standard needs to be reexamined.
I.
The Core Function Public Policy Exception to the Essence Test
In applying the essence test, the scope and standard of review used for labor arbi-trations is as follows:
[A] reviewing court will apply a two-prong analysis. First, the court shall determine if the issue as properly defined is within the terms of the collective bargaining agreement. Second, if the issue is embraced by the agreement, and thus, appropriately before the arbitrator, the arbitrator’s award will be upheld if the arbitrator’s interpretation can rationally be derived from the collective bargaining agreement. That is to say, a court will only vacate an arbitrator’s' award where the award indisputably and genuinely is without foundation in, or fails to logically flow from, the collective bargaining agreement. (Emphasis added.)
State System of Higher Education (Cheyney University) v. State College and University Professional Association (PSEA-NEA), 560 Pa. 135, 150, 743 A.2d 405, 413 (1999).
While the test is straightforward, our Supreme Court and this Court have been struggling for years with how to review arbitration cases under the essence test where the arbitrator’s award condones conduct that was, in some way, against “public policy.” The first attempt at a public policy exception was known as the *1053“manifestly unreasonable” exception to the essence test. Under that version of the exception, if an arbitrator’s award did not find just cause for discharge after finding that an employee engaged in conduct that was either criminal or akin to a breach of a fiduciary duty, such an award was considered irrational and manifestly unreasonable and could be set aside. This exception went to the second prong of the essence test in that a manifestly unreasonable decision could not be rationally derived from the collective bargaining agreement. See Pennsylvania Liquor Control Board v. Independent State Stores Union, 520 Pa. 266, 553 A.2d 948 (1989) (reversed an arbitrator’s award that found grievant guilty of theft and other crimes against the employer, but considered other factors in mitigation in determining that there was no “just cause” for his discharge and substituted a lesser penalty); County of Centre v. Musser, 519 Pa. 380, 548 A.2d 1194 (1988) (reversed an arbitrator’s award that found grievants to have engaged in charged abusive conduct to an inmate of the prison, including assaultive behavior, but arbitrator considered certain mitigating factors to find no “just cause” for dismissal and substituted a lesser penalty); Philadelphia Housing Authority v. Union of Security Officers, 500 Pa. 213, 455 A.2d 625 (1983) (reversed an arbitrator’s award that found grievant had committed crime of fraud against one of employer’s tenants, but found no “just cause” for dismissal and substituted a lesser penalty); Manheim Central Education Association v. Manheim Central School District, 132 Pa.Cmwlth. 94, 572 A.2d 31 (1990) (reversed an award where an arbitrator found charged immoral conduct of grievant to have occurred, but found no “just cause” for dismissal and substituted a lesser penalty).
The “manifestly unreasonable” test was repudiated in Cheyney which held that a standard based upon reasonableness (“reasonable interpretation” and “manifestly unreasonable”) was inappropriate to uphold the policy goals of binding arbitration. Our Supreme Court stated that “[a] mere reasonableness standard encourages a reviewing court to assert its own brand of labor relations philosophy. It emboldens a court to become a ‘superarbitrator’ and to vacate an award when it finds that the award is at odds with how the members of the court would have decided the case.” Cheyney, 560 Pa. at 149, 743 A.2d at 413.
Just after the manifestly unreasonable standard was abolished in Cheyney, in City of Easton v. American Federation of State, County and Municipal Employees, AFL-CIO, Local 447, 562 Pa. 438, 756 A.2d 1107 (2000), a new public policy exception was adopted, later named in Greene County v. District 2, United Mine Workers of America, 578 Pa. 347, 852 A.2d 299 (2004), as the “core function” exception. In Easton, a city employee was discharged for allegedly requesting and receiving pay for hours not worked, falsifying records and neglecting duties. He filed a grievance, and a board of arbitrators ruled that the city did not have just cause to terminate the employee. In reversing the arbitrators’ award, our Supreme Court stated that, “governmental entities do not have the freedom to relinquish their right to terminate an employee who is proven to have stolen property from them.” Easton, 562 Pa. at 447, 756 A.2d at 1112.
Unlike Easton, Greene County did not involve a criminal act but conduct that was tantamount to dereliction of duty. In that case, an arbitrator reinstated a caseworker employed by Children and Youth Services where the undisputed evidence showed that despite repeated counseling, warnings and suspensions over many months, the employee’s performance was *1054so deficient that it placed children under his supervision in mortal danger. Eventually overturning the arbitrator’s decision, our Supreme Court held that while an arbitrator generally has broad authority to interpret an undefined provision of a collective bargaining agreement (CBA) regarding termination for just cause, governmental authorities do not have the same freedom as private enterprises to discontinue or bargain away control over functions the government has a public responsibility to provide. To permit an arbitrator to interpret a CBA so as to require the reinstatement of an employee who was determined to have engaged in such egregious misconduct that it strikes at the “very core function of public enterprise” would be to deprive an employer of its ability to discharge that essential function. Because in those instances an arbitrator’s award granting reinstatement would not be rational, it would fail the essence test. Under that exception, because a public employer does not have the power to relinquish those powers which are essential to its ability to discharge its various governmental functions, the “usual degree of deference to be accorded an arbitrator’s award is moderated in a situation in which the arbitrator’s interpretation of the agreement led to the governmental employer relinquishing essential control over the public enterprise, i.e., those powers essential to its ability to discharge its functions.” Greene County, 578 Pa. at 361, 852 A.2d at 308.
Utilizing the above-quoted language, the majority here expands the core function exception to such an extent that it supplants the essence test itself. It first refashions whether the conduct goes to a “core function” to one that goes to “control over the enterprise” stating:
[T]he employer’s unfettered right to discharge an employee for certain types of misconduct does not necessarily hinge on whether the employee’s job responsibilities are critical to the performance of an important governmental responsibility, or whether the actual misconduct was criminal or caused harm to a party that the government entity sought to protect. Rather, the focus of the inquiry is whether the misconduct at issue interferes with the public employer’s “control over its enterprise” or impedes the public employer’s powers, which are essential to its ability to accomplish its functions. In other words, if the employee’s misconduct interferes with the public employer’s ability to ensure proper operation of its organization, then it cannot bargain away the ability to terminate an employee for such misconduct.
By recasting the exception in this way, what the majority has done is change the exception from one that examines whether the arbitrator has condoned conduct that affects a “core function,” the ability of the agency to function, to one that examines whether the conduct affects the employer’s ability to have “control over the enterprise.”
By changing the focus from whether the award impedes the “function” to whether it impedes “control,” the majority makes discipline a core management right that takes away from the arbitrator any discretion not to impose the discipline desired by employer, once the employee is found to have committed the charged misconduct. This is at variance with the generally accepted notion that a collective bargaining, by its very nature, limits the employer’s control over managerial functions, especially in determining what is “just cause” for discharge. Pennsylvania Labor Relations Board v. State College Area School District, 461 Pa. 494, 337 A.2d 262 (1975). If the parties agreed that an employee could only be discharged for “just cause,” the arbitrator had jurisdiction over the *1055dispute, notwithstanding that there was an existing statutory exclusive remedy. Pittsburgh Joint Collective Bargaining Committee v. City of Pittsburgh, 481 Pa. 66, 391 A.2d 1318 (1978). Under this portion of the majority’s analysis of the exception, if an employee refused a direct order to sweep the floor in a certain way, an arbitrator would not have jurisdiction to find no just cause for discharge because it would affect management’s right to “control the enterprise.”
The majority then goes on to adopt a multi-part test to determine whether the type of misconduct involves the “core of the enterprise.” Under that test, an arbitrator’s award can be reversed if it fails to impose discipline for conduct that has:
1. Direct Negative Impact. “Misconduct is of a sort which has a direct negative impact on the public function of the employing agency, such as preying upon or otherwise putting at risk those persons the agency is charged to serve, the core function test has been satisfied;” or
2. Indirect or Potential Impact. “If the conduct is of a type which will have only an indirect or potential impact on the agency’s public duties, such as embezzlement or a breach of trust, two conditions must be met. The misconduct must be work-related and must involve dishonest or other misconduct so egregious that if the agency is unable to curtail such behavior it risks relinquishing control of the orderly functioning of its operations.”
(Op. at pp. 1051-52.)
Like it refashioned the exception from one concerned about the “function” to one concerned with “control,” the majority expands the conduct that affects control to almost any conduct that could potentially harm the enterprise. It states that it is “not necessary that the particular act(s) of the discharged employee, standing alone, impairs or threatens the agency’s operation, but rather that it is the type of conduct which, if left unchecked, may lead to such a result.” (Op. at 1052.)
Under the majority’s formulation of what conduct is covered by the exception, a court could reverse an arbitration award that reinstated an employee who was terminated for being late one time because, while that conduct standing alone may not constitute just cause for discharge, it may impair or threaten the agency’s operation. Simply stated, if one employee’s lateness remains unchecked, it may lead to another employee being late and then another, and then everyone will be late making it difficult for the public employer to insure the proper operation of the agency. While this may be an extreme example, what this illustrates is that the majority would refashion what is “just cause” for termination or discipline based not on the seriousness of the employee misconduct, but instead on what might occur if the employee is not disciplined, which is contrary to all notions of “just cause” in American labor law.
As I interpret the Supreme Court’s holdings in Greene County and Easton (upon which Greene County is based), for an award to fall within the exception, the award must condone an employee’s conduct that impedes the governmental entity’s ability to carry out its “core functions” as the result of a course of intentional series of acts directly related to their employment either involving malfeasance in carrying our the duties that the agency was created to perform (Greene County) or stealing from the agency because the agency cannot carry out “core functions” without money (Easton). In other words, the misconduct at issue for the core function test has to go to the very core of the agency’s functions or its ability to function, *1056not some speculative concern that if the conduct is left unchecked, it -will impede the agency’s ability to carry out its core responsibilities. Because I agree with Judge Simpson that conduct between coworkers is merely a workplace condition that does not affect the agency’s ability to function in any significant way, I would hold that the arbitrator’s award does not involve conduct that comes within the core function exception to the essence test and affirm.
II.
The Essence Test is not a Workable Test for Public Sector Labor
This unwarranted expansion of the “core function” exception, though not in the form taken here, was predicted by Justice Say-lor’s reluctant concurrence in Greene County where he predicted that the “core function” doctrine was unworkable because, like here, the exception would subsume the essence test. He stated in full:
As suggested by the dissent in City of Easton v. American Fed’n of State, County and Mun. Employees, AFL-CIO, Local 447, 562 Pa. 438, 756 A.2d 1107 (2000), [with Chief Justice Cappy] the core functions doctrine fashioned in that case is inherently incompatible with an exclusive focus on rational derivation from the collective bargaining agreement, as reflected in the essence test as developed by this Court. See id. at 451, 756 A.2d at 1114 (Cappy, J., dissenting). See generally State Sys. of Higher Educ. (Cheyney Univ.) v. State College Univ. Prof'l Ass’n (PSEA-NEA), 560 Pa. 135, 150, 743 A.2d 405, 413 (1999) (articulating the essence test). For this reason, although I certainly respect the majority’s effort, I believe that it is ultimately unsuccessful in its attempt to couch the result of this case in terms of a reasoned application of the essence test. In my view, City of Easton supplants the essence test in favor of something akin to the otherwise discredited manifest unreasonableness standard, for certain cases arising in the public sector in which the employer’s core functions can be said to be implicated by the arbitrator’s decision. As I am bound by City of Easton, I concur in the result.
Greene County, 578 Pa. at 364-365, 852 A.2d at 310.
Unlike Justice Saylor’s lament that “core function” would eventually devolve to the “manifestly unreasonable” test and supplant the “essence test” in examining an arbitrator’s decision that condoned illegal or despicable conduct, I would embrace a modified manifestly unreasonable test and have it supplant the essence test with all of its jerry-rigged exceptions in a slightly different form to review all labor arbitrations, including ones that do not involve discipline. I make this suggestion because I believe the “essence test” taken from federal labor law involving the enforcement of private sector collective bargaining in federal courts is simply inapplicable in public sector labor relations. More importantly, it is not the standard given to us by the General Assembly'to review public sector labor arbitrations. Because I am suggesting overthrowing the existing regime of reviewing public sector arbitration awards, I need to explain from the beginning how that scope of review came to be.
A.
Contract Arbitration
1. Private Contract Arbitration
Labor arbitration is just another form of arbitration. Contractually provided for arbitration between private parties, which is the private resolution of disputes “bar*1057gained for” in a contract, was initially not favored by the courts because it deprived parties, especially those with no bargaining power, the right of access to the courts, as well as ousting the courts’ jurisdiction over disputes that normally would come before them. It also precluded the courts from determining whether agreements to arbitrate future controversies should be specifically enforceable. Courts made it difficult for private parties to arbitrate, including requiring the parties in the agreement to name in the contract the arbitrator before whom disputes would be arbitrated and, if this was not done, the jurisdiction of the courts was not ousted. Commercial Union Assurance Company v. Hocking, 115 Pa. 407, 8 A. 589 (1887).
Dissatisfied with the hostility of the courts to arbitration, the General Assembly enacted legislation that authorized parties to contractually provide for arbitration of disputes arising out of the interpretation of a contract. “Whatever may have been the previous attitude of courts toward such agreements, since the Act of April 25, 1927, P.L. 381, 5 P.S. § 161, [Arbitration Act of 1927] the courts of this state have had no hesitancy in enforcing contracts containing arbitration clauses, even where the arbitrators were not named in advance.” Bashford v. West Miami Land Company, 295 Pa. 560, 568, 145 A. 678, 681 (1928). The enactment of the Arbitration Act of 1927 caused the courts to shift their attitude from one of hostility to one where “[i]t is unquestioned that arbitration is a process favored today in this Commonwealth to resolve disputes. By now it has become well established that settlement of disputes by arbitration are no longer deemed contrary to public policy. In fact, our statutes encourage arbitration and with our dockets crowded and in some jurisdictions congested, arbitration is favored by the courts.” Huegel v. Mifflin Construction Company, Inc., 796 A.2d 350, 358 (Pa.Super.2002).
As to what role the courts would play in reviewing private arbitration awards, judicial review has been allowed with the following scopes of review:
1. Common Law Arbitration. A common law arbitration award may not be vacated or modified unless it is clearly shown that a party was denied a hearing or that fraud, misconduct, corruption or other irregularity caused the rendition of an unjust, inequitable or unconscionable award. 42 Pa.C.S. § 7341. Pennsylvania Social Services Union, Local 668, SEIU v. Com., Dept. of Labor & Industry, Bureau of Workers’ Compensation, 105 Pa.Cmwlth. 264, 524 A.2d 1005 (1987); Harleysville Mut. Ins. Co. v. Demarco, 328 Pa.Super. 513, 477 A.2d 563 (1984).
2. Uniform Arbitration Act. The Uniform Arbitration Act provides that an award may be vacated for procedural challenges to the jurisdiction of the arbitrator and/or fairness of the hearing. 42 Pa C.S. § 7314. Unlike common law arbitration, the UAA provides that a reviewing court is permitted to modify or correct an award in an arbitration proceeding conducted under its auspices only where “the award is contrary to law and is such that had it been a verdict of a jury, the court would have entered a different judgment or a judgment notwithstanding the verdict.” 42 Pa.C.S. § 7302(d)(2).
3. Federal Standard. A standard that only allows courts to intervene for challenges to the jurisdiction of the arbitrator over or the fairness of the hearing. 9 U.S.C. § 10.
2. Public Sector Contract Arbitration
While the Arbitration Act of 1927 authorized private contractual arbitration, *1058that change was irrelevant to the public sector because it was considered an unlawful delegation of governmental power for a governmental body to agree to arbitration. It was thought that such an agreement was prohibited by Article III, Section 31 of the Pennsylvania Constitution which provides:
[t]he General Assembly shall not delegate to any special commission, private corporation or association, any power to make, supervise or interfere with any municipal improvement, money, property or effects, whether held in trust or otherwise, or to levy taxes or perform any municipal function whatsoever.
This provision embodies a core principle of democracy that government policies should be made by elected officials and those answerable to them should make decisions, and not by private parties who are in no way answerable to the electorate.
The sea change for public sector arbitration occurred in Erie Firefighters Local 293 v. Gardner, 406 Pa. 395, 178 A.2d 691, 695 (1962), where our Supreme Court, interpreting that provision of the Pennsylvania Constitution (then numbered Article III, Section 20) held that arbitration was permissible in certain circumstances stating:
[T]he basic distinction between delega-ble and nondelegable functions (apart from the proscription against levying taxes) seems to be this: If the delegation of power is to make the law, which involves a discretion of what the law shall be, then the power is nondelegable. If the conferred authority is the power or discretion to execute the law already determined and circumscribed, then the delegation is unobjectionable. If we are correct in this interpretation of the rule, then there is no question but that the power to fix municipal salaries and to create a pension plan is nondelegable under our Constitution, for these matters, as have been mentioned above, are purely municipal functions.
After Eñe Firefighters,2 public bodies were allowed to engage in arbitration as long as any award did not infringe on the legislative power of the General Assembly or of the lawmaking body of a political subdivision of the Commonwealth by requiring the appropriation of funds and/or the levying of taxes; but if the award did so, then that award remained invalid as an unlawful delegation. Franklin County Prison Board v. Pennsylvania Labor Relations Board, 491 Pa. 50, 417 A.2d 1138 (1980); Division 85, Amalgamated Transit Union v. Port Authority of Allegheny County, 417 Pa. 299, 208 A.2d 271 (1965). While a public sector contractual arbitration was now permitted, it was not favored *1059because it delegated to an arbitrator, a private party, rather than elected officials and those answerable to them.
B.
Labor Arbitration
1. Private Sector Labor Arbitration
In the private sector, however, collective bargaining agreements were considered just another type of contract between two parties and would be enforced like any other agreement. Section 301 of the Labor Management Relations Act of 1947, 32 U.S.C. § 185, provided that suits could be brought for specific performance of collective bargaining agreements. “As the [House and Senate] Conference Report stated: ‘Once the parties made a collective bargaining contract, the enforcement of that contract should be left to the usual processes of law1 ...” Textile Workers of America v. Lincoln Mills of Alabama, 353 U.S. 448, 450, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957). Like negotiation of any other contract, the employer and the union by contract could agree to arbitration and, eventually, most collective bargaining agreements contained grievance arbitration provisions. When a party refused to follow an arbitration award interpreting contract language, the party seeking to enforce the award could bring an action for specific performance to enforce the award in federal courts. The question then became what defenses were available to thwart the enforcement of an arbitrator’s award.
In United Steelworkers of America v. Enterprise Wheel and Car Corporation, 363 U.S. 593, 597, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960), one of the Steelworkers Trilogy cases, the United States Supreme Court established what has become known as the “essence test.” In frequently-quoted language, it held that: “[A]n arbitrator is confined to interpretation and application of the collective bargaining agreement; he does not sit to dispense his own brand of industrial justice. He may, of course, look for guidance from many sources, yet his award is legitimate only so long as it draws its essence from the collective bargaining agreement. When the arbitrator’s words manifest an infidelity to this obligation, courts have no choice but to refuse enforcement of the award.” See United Steelworkers v. American Manufacturing Company, 363 U.S. 564, 80 S.Ct. 1363, 4 L.Ed.2d 1432 (1960); United Steelworkers v. Warrior and Gulf Navigation Company, 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960). See also Major League Baseball Players Association v. Garvey, 532 U.S. 504, 121 S.Ct. 1724, 149 L.Ed.2d 740 (2001).
Under this test, a court deciding whether a labor arbitration award should be enforced is limited to “determin[ing] only whether the arbitrator did his job — not whether he did it well, correctly, or reasonably, but simply whether he did it.” Mountaineer Gas Company v. Oil, Chemical & Atomic Workers International Union, 76 F.3d 606, 608 (4th Cir.1996). “[A]s long as the arbitrator is even arguably construing or applying the contract and acting within the scope of his authority, that a court is convinced he committed serious error does not suffice to overturn his decision,” United Paperworkers International Union v. Misco, Inc., 484 U.S. 29, 38, 108 S.Ct. 364, 98 L.Ed.2d 286 (1987) (emphasis added), the arbitrator is doing his job. The essence test, then, is not a test that delves into the merits of the dispute or examines the propriety of the outcome, but one that examines whether the arbitrator had jurisdiction to consider the matter — a deference test.
2. Federal Public Policy Exception to the Essence Test
There is a federal exception to giving complete deference to the essence test, *1060and it is very narrow both because it goes only to the remedy that the arbitrator awards and only in very narrow circumstances. Under this exception, courts will not enforce an arbitration award that is contrary to public policy and have stated, “the question of public policy is ultimately one for resolution by the courts.” W.R. Grace and Co. v. Local Union 759, International Union of the United Rubber, Cork, Linoleum, and Plastic Workers of America, 461 U.S. 757, 766, 103 S.Ct. 2177, 76 L.Ed.2d 298 (1983) (arbitration order that stopped voluntary compliance with the Civil Rights Act not against public policy). It is limited to situations where the arbitration award would violate “some explicit public policy” that is “well defined and dominant, and is to be ascertained ‘by reference to the laws and legal precedents and not from general considerations of supposed public interests.’ ” Id. See also United Paperworkers (arbitration order that found no just cause to terminate where the employee was operating heavy machinery while drinking was not against public policy); Eastern Associated Coal Corporation v. United Mine Workers of America, District 17, 531 U.S. 57, 121 S.Ct. 462, 148 L.Ed.2d 354 (2000) (considerations of public policy, as reflected by Omnibus Transportation Employee Testing Act of 1991 and implementing regulations did not preclude enforcement of labor arbitration award ordering employer to reinstate truck driver who had twice tested positive for marijuana).3
Under the federal public policy exception, for a court to refuse to enforce an illegal act, the remedy that the arbitrator orders must require the employer or the union to take some other action that would violate the law or be against clear public policy. However, if the award simply does not punish an illegal act, it does not fall within the exception, and a federal court would enforce the award. This exception does not go to the correctness of the resolution of the underlying merits, where the federal courts still defer, but only to the legality of the remedy.
3. Pennsylvania’s Public Sector Labor Arbitration
Because Erie Firefighters found that it was not unconstitutional for local government to arbitrate disputes, the General Assembly provided for grievance-arbitration to resolve disputes in the Public Employe Relations Act (PERA).4 However, unlike the federal Labor Management Relations Act which made arbitration voluntary, Section 903 of PERA, 43 P.S. § 1101.903, provides: “Arbitration of disputes or grievances arising out of the interpretation of the provisions of a collective bargaining agreement is mandatory. The procedure to be adopted is a proper subject of bargaining with the proviso that the final step shall provide for a binding decision by an arbitrator or a tri-partite board of arbitrators as the parties may agree. Any decisions of the arbitrator or arbitrators requiring legislation will only be effective if such legislation is enacted ...” Thus, unlike the federal system where grievance arbitration is a negotiable term, grievance arbitration is statutory and mandatory for Pennsylvania public employers and unions.
*1061There was, however, no scope of review of grievance arbitration awards set forth in PERA. Needing to adopt one, our Supreme Court adopted the federal essence test as the scope of review to be used in examining public sector arbitration awards, even though that test was not a scope of review but an affirmative defense pled in new matter in an action for specific performance to enforce in a private sector labor arbitration award in a federal court. The reason behind the adoption of this test was set forth by our Supreme Court in Community College of Beaver County v. Community College of Beaver County, Society of the Faculty (PSNEA/NEA), 473 Pa. 576, 590, 375 A.2d 1267, 1273 (1977). It stated that like in private sector, there was a “need for stability in the public employer-employee bargaining relationship and are in agreement that the policy of Enterprise Wheel and Car, [363 U.S. 593, 596, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (I960)] while not binding upon us, is sound.” Quoting from Enterprise Wheel and Car and adopting the federal essence test as follows:
The refusal of courts to review the merits of an arbitration award is the proper approach to arbitration under collective bargaining agreements. The federal policy of settling labor disputes by arbitration would be undermined if courts had the final say on the merits of the awards.
[A]n arbitrator is confined to interpretation and application of the collective bargaining agreement; he does not sit to dispense his own brand of industrial justice. He may, of course, look for guidance from many sources, yet his award is legitimate only so long as it draws its essence from the collective bargaining agreement. When the arbitrator’s words manifest an infidelity to this obligation, courts have no choice but to refuse enforcement of the award.
Community College of Beaver County, 473 Pa. at 586, 375 A.2d at 1272. See also Cheyney, 743 A.2d at 411 (“In interpreting Pennsylvania’s statutory standards for judicial review, our court expressly adopted and followed the Steelworkers Trilogy’s standards favoring arbitration and of judicial deference to an arbitrator’s award.”)
4. Pennsylvania’s Public Policy Exception to the Essence Test
As explained previously, Pennsylvania has had an on-and-off and on-again public policy exception to the essence test going from the “manifestly unreasonable” to the “core function” exception. No matter what version, the Pennsylvania public policy exception is much broader than the federal exception because it not only goes to whether the arbitrator did his job, but whether his determination on the underlying merits was done correctly. In effect, no matter what version of the essence test is utilized, it allows judicial intervention which the parties have not bargained for. As our Supreme Court stated in Cheyney, such an exception:
[E]mboldens a court to become a “supe-rarbitrator” and to vacate an award when it finds that the award is at odds with how the members of the court would have decided the case. The admonition against such judicial intervention was persuasively stated by this court in Scranton Federation of Teachers v. Scranton School District, 498 Pa. 58, 444 A.2d 1144, 1147 (1982): “The parties to a collective bargaining agreement ha[ve] bargained for the arbitrator’s construction, not the court’s; thus, a court has no business intruding into the domain of the arbitrator because its interpretation of the agreement differs *1062from his.” The court’s rejection of a broad review is well-founded. This approach takes away the dispute resolution procedure bargained for, and agreed to, by the parties, as well as undermines the many benefits of labor arbitration as a form of dispute resolution. Moreover, when a court vacates an arbitrator’s award as being at odds with its idea of a proper resolution of the dispute, it inspirits employers and employees alike to seek judicial review when they do not prevail at arbitration, in the hope that they too can reargue their case, and win in court what they could not achieve in arbitration.
743 A.2d at 413. With that statement, our Supreme Court recognized that any exception to the essence test that examines the propriety of the arbitrator’s decision strikes at the very nature of that test, a test that otherwise brooks no interference with the arbitrator’s discretion as long as his or her interpretation comes from the essence of the agreement.
The question, then, is why we keep creating these exceptions when we know that they will subvert, diminish or hollow out the essence test. The answer is simple— the essence test was created in the private sector and was never meant to apply to public sector bargaining where there are different factors that need to be taken into consideration and that are not encompassed within that test. As Chief Justice Nix stated in State College Area School Board, 461 Pa. at 499-500, 337 A.2d at 264-265, when urged to follow federal cases in interpreting PERA:
Although these decisions may provide some guidance, we are mindful of the distinctions that necessarily must exist between legislation primarily directed to the private sector and that for public employes. The distinction between the public and private sector cannot be minimized. Employers in the private sector are motivated by the profit to be returned from the enterprise whereas public employers are custodians of public funds and mandated to perform governmental functions as economically and effectively as possible. The employer in the private sector is constrained only by investors who are most concerned with the return for their investment whereas the public employer must adhere to the statutory enactments which control the operation of the enterprise. We emphasize that we are not suggesting that the experience gained in the private sector is of no value here, rather we are stressing that analogies have limited application and the experiences gained in the private employment sector will not necessarily provide an infallible basis for a monolithic model for public employment.
And, as more succinctly stated by Chief Justice Cappy in Greene County, “[ujnlike private sector employers, public employers are ultimately responsible for the health, safety, and welfare of our communities.” Greene County, 578 Pa. at 362, 852 A.2d at 308.
Most importantly, when an arbitrator makes an outrageous decision in the private sector, it harms no one but the private employer or the private union. However, when an arbitrator makes an outrageous decision in the public sector, it leads to the third party beneficiary of the CBA being harmed, i.e., the public whose faith in the integrity in government needs to be maintained and who both the public employer and public employee have sworn to serve.
Not only does the private sector essence test fail to take into consideration the differences between the public and private sector enumerated by both Chief Justice Nix and Chief Justice Cappy, the federal essence test which is an affirmative de*1063fense to a suit to enforce a private sector arbitration award where arbitration is favored, contractual and voluntary, was never meant to be used as a scope of review for a public sector arbitration award where arbitration is constitutionally proscribed, statutory and mandatory. Using the essence test to review public sector labor arbitrations does not address the difference between private or public sector and it should be replaced with a more appropriate scope of review.
III.
Proper Scope of Review
If the “essence test” is not the proper scope of review, then what is? This is the easiest part of the analysis because the General Assembly has statutorily provided one — The Uniform Arbitration Act of 1980(UAA). 42 Pa.C.S. §§ 7301-7362. The UAA explicitly sets forth the scope of judicial review of public sector agreements, including grievance-arbitration under collective bargaining agreements entered pursuant to PERA. 42 Pa.C.S. § 7302 provides how the UAA is to apply to all arbitrations that are entered into by a governmental agency. Quoted in full, it provides:
§ 7302. Scope of subchapter
(a) General rule. — An agreement to arbitrate a controversy on a nonjudicial basis shall be conclusively presumed to be an agreement to arbitrate pursuant to Subchapter B (relating to common law arbitration) unless the agreement to arbitrate is in writing and expressly provides for arbitration pursuant to this subchapter or any other similar statute, in which case the arbitration shall be governed by this subchapter.
(b) Collective bargaining agreements. — This subchapter shall apply to a collective bargaining agreement to arbitrate controversies between employers and employees or their respective representatives only where the arbitration pursuant to this subchapter is consistent with any statute regulating labor and management relations.
(c) Government contracts. — This sub-chapter shall -apply to any written contract to which a government unit of this Commonwealth is a party to the same extent as if the government unit were a private person, except that where a contract to which the Commonwealth government is a party provides for arbitration of controversies but does not provide for arbitration pursuant to any specified statutory provision, the arbitration shall be governed by this sub-chapter.
(d) Special application.—
(1) Paragraph (2) shall be applicable where:
(1) The Commonwealth government submits a controversy to arbitration.
(ii) A political subdivision submits a controversy with an employee or a representative of employees to arbitration.
(iii) Any person has been required by law to submit or to agree to submit a controversy to arbitration pursuant to this subchapter.
(2) Where this paragraph is applicable a court in reviewing an arbitration award pursuant to this subchap-ter shall, notwithstanding any other provision of this subchapter, modify or correct the award where the award is contrary to law and is such that had it been a verdict of a jury the court would have entered a different judgment or a judgment notwithstanding the verdict.
As can be seen, 42 Pa.C.S. § 7302(c), in essence, provides that the statutory arbitration standard set forth in the UAA *1064should apply to any written contract to which a governmental unit is a party. 42 Pa.C.S. § 7302(d)(1) provides that this standard of judicial review should apply where paragraph (2), 42 Pa.C.S. 7302(d)(2), applies where the Commonwealth submits a controversy to arbitration; a political subdivision submits a controversy with an employee or a representative of employees to arbitration; or any person has been required by law to submit or to agree to submit a controversy to arbitration pursuant to the statutory arbitration provisions. As to the scope of review, 42 Pa.C.S. 7302(d)(2) allows a reviewing court to modify or correct an award when “the award is contrary to law and is such that had it been a verdict of a jury the court would have entered a different judgment or a judgment notwithstanding the verdict.”
Although the judgment n.o.v./error of law was mandated, our Supreme Court, in Community College of Beaver County, the case which adopted the federal essence test, also considered whether the judgment n.o.v./error of law test applied to public sector labor contracts under PERA.5 Finding that the judgment n.o.v. standard applied, it stated:
Both parties assume, with some support in our case law, that the statutory standard [Arbitration Act of 1927, 5 P.S. 170, 17] is substantially different from the Enterprise Wheel and Car standard and provides for much closer scrutiny of arbitration awards than does the federal standard when vacation or enforcement of the award is sought in Pennsylvania courts.... As will be shown in part III, infra, however, we perceive no conflict between the standard of review contained in the Arbitration Act of 1927 and that recognized by federal decisional law in the field of labor relations. The two are not significantly different. (Footnote omitted.)
Community College of Beaver County, 473 Pa. at 586-587, 375 A.2d at 1272.
It then went on to compare those tests concluding that “the ‘n.o.v.’ concept ... is hardly a radical change, nor does it dictate that a much closer or different scrutiny of an arbitration award will be available than *1065under the [essence test].” Id., 473 Pa. at 589, 375 A.2d at 1273. In other words, the essence test and the judgment n.o.v. scope of review are the same.
I respectfully suggest that the “essence test” is not the same as a judgment n.o.v. scope of review. Under the judgment n.o.v. standard, a court can review a judgment to determine whether, as a matter of law, the verdict is incorrect or the evidence was such that no two reasonable minds could disagree that the outcome should have been rendered in favor of the movant. Moure v. Raeuchle, 529 Pa. 394, 604 A.2d 1003 (1992). While the essence test is a deference test only concerned with whether the arbitrator derives his decision not from the words of the agreement but from the gist of the words of the agreement, the judgment n.o.v. test is concerned with the outcome — -the justness of the result.
A judgment n.o.v. scope of review would allow courts to set aside arbitration awards that come to a manifestly unreasonable outcome thereby protecting the public employer, the union and, most importantly, the public. Because this area is unsettled, I humbly urge the Supreme Court to reexamine what is the proper scope of review of public sector labor arbitrations.
In this case, though, we are still governed by the core function exception to the essence test. Because the arbitrator’s award in putting the grievant back to work did not either go to a core function of the agency or, for that matter, impede employer’s “control over the enterprise,” I would affirm the order of the trial court upholding the arbitrator’s award. Accordingly, I respectfully dissent.
Judge SIMPSON joins in this dissenting opinion.

. Scope of review refers to “the confines within which an appellate court must conduct its examination.” Morrison v. Department of Public Welfare, 538 Pa. 122, 646 A.2d 565, 570 (1994). In other words, it refers to the matters (or "what”) the appellate court is permitted to examine. Id. Standard of review refers to "the manner in which (or "how”) that examination is conducted ... [W]e also referred to the standard of review as the 'degree of scrutiny' that is to be applied.” Id. See Pa. R.A.P. 1551. The essence test is both the scope and standard of review.


. To allow for police and firefighters interest arbitration only, Article III, Section 31 was amended by adding the italicized language:
The General Assembly shall not delegate to any special commission, private corporation or association, any power to make, supervise or interfere with any municipal improvement, money, property or effects, whether held in trust or otherwise, or to levy taxes or perform any municipal function whatsoever. Notwithstanding the foregoing limitation or any other provision of the Constitution, the General Assembly may enact laws which provide that the findings of panels or commissions, selected and acting in accordance with law for the adjustment or settlement of grievances or disputes or for collective bargaining between policemen and firemen and their public employers shall be binding upon all parties and shall constitute a mandate to the head of the political subdivision which is the employer, or to the appropriate officer of the Commonwealth if the Commonwealth is the employer, with respect to matters which can be remedied by administrative action, and to the lawmaking body of such political subdivision or of the Commonwealth, with respect to matters which require legislative action, to take the action necessary to carry out such findings.


. Citing federal cases, in City of Philadelphia Office of Housing and Community Development v. American Federation of State, County and Municipal Employees, Local Union No.1971, 583 Pa. 121, 876 A.2d 375 (2005), our Supreme Court held that under the essence test, an arbitrator cannot award punitive damages because government agencies have long been exempt from the imposition of punitive damages.


. Act of July 23, 1970, P.L. 563, as amended, 43 P.S. § 1101.101-1101.2301.


. Community College of Beaver was decided under the Arbitration Act of 1927 which had a judgment n.o.v. standard, error law standard as part of its general scope of review for all arbitrations. Under that Act, the scope of review of arbitration awards was set forth as follows:
In either of the following cases the court shall make an order modifying or correcting the award upon the application of any party to the arbitration:
(a) Where there was an evident material miscalculation of figures, or an evident material mistake in the description of any person, thing, or property referred to in the award.
(b) Where the arbitrators have awarded upon a matter not submitted to them, unless it is a matter not affecting the merits of the decision upon the matters submitted.
(c) Where the award is imperfect in matter of form not affecting the merits of the controversy.
(d)Where the award is against the law, and is such that it had been the verdict of the jury the court would have entered different or other judgment notwithstanding the verdict. The court may modify and correct the award or resubmit the matter to the arbitrators. (Emphasis added.)
5 P.S. § 171 (repealed). In 1980, the Uniform Arbitration Act replaced the Arbitration Act of 1927. 42 Pa.C.S. § 7302, a section not contained in the modeled “Uniform Arbitration Act,” was added to address the scope of review to be applied to public sector arbitration, including labor arbitration, and provided that the judgment n.o.v./error of law test was to be used. Nonetheless, in Pennsylvania State Education Association v. Appalachia Intermediate Unit 08, 505 Pa. 1, 476 A.2d 360 (1984), not mentioning the change, our Supreme Court held that the Uniform Arbitration Act was a reenactment of the Arbitration Act of 1927, nothing changed, and the essence test still applied.